This is a bill under G. L. c. 149, § 29, to enforce a claim of Universal Bleacher Sales Company, a limited partnership, for the furnishing of bleachers for a new high school in Haverhill. Named as defendants were the general contractor, its surety, a subcontractor, and the city of Haverhill. The general contractor and the surety appeal from a final decree in favor of the partnership. The defendants contend that *773the sworn statement of claim was not filed by the “claimant” as provided in § 29. The proposal was originally made to the subcontractor by the partnership but on a form headed “Universal Bleacher Company,” a corporation controlled by the same parties in control of the partnership. A purchase order from the subcontractor went forward to the corporation which then manufactured and delivered the bleachers. The partnership filed the claim seasonably with the city clerk. Following the filing of the statement, and prior to the bringing of the bill, the corporation assigned all its rights in the matter to the partnership. The trial judge found “[f]or all practical purposes” the partnership and the corporation to be “two units of one operation.” There was no error. Neither the corporation nor the partnership has been paid more than a token amount for the bleachers. Section 29 should be given sufficient breadth in construction to achieve its purpose in a case such as this where notice was ample. There was little or no danger of confusion arising through the interrelationship of the corporation and the partnership which did business under closely similar names. See Dolben v. Duncan Constr. Co. 276 Mass. 242, 252-253; Barry v. Duffin, 290 Mass. 398, 401-402.
Joseph M. Corwin for Park Construction Company, Inc. & another.
Calvin P. Bartlett (Allan G. Rodgers with him) for the plaintiffs.

Decree affirmed.